EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9, 11, and 20 directed to an invention non-elected without traverse.  Accordingly, claims 9, 11, and 20 have been cancelled. 

The application has been amended as follows: 

With regard to claims 9, 11, and 20, please cancel.

EXAMINER’S REASON FOR ALLOWANCE
Claims 1-4, 10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Lee et al. (US PGPub 2016/0155967) and Yuhua (CN107968154) as well as in view of Wu et al. (US10,367,173), Cheng et al. (US PGPub 2019/0140210), and Han et al. (US PGPub 2018/0097197), either alone or in combination, fails to teach or fairly suggest the feature:
“the one or more openings are arranged in a plurality of columns of openings; 
openings in each column of the plurality of columns of openings are consecutively arranged along an overall direction substantially parallel to the folding axis; and 
the openings in each 

As can be seen from the previous Office Action, Lee and Yuhua are silent as to forming openings along a folding axis.  Wu (fig. 5) fails to teach a two layer hardness-enhancing layer with openings in at least the inorganic material sublayer, Cheng (fig. 4) fails to teach a two layer hardness enhancing layer with openings in at least the inorganic material sublayer, and Han (fig. 6) which teaches a openings along a folding axis but the openings are formed on a back cover rather than on the front surface of the display as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822